Citation Nr: 0329961	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-08 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for scar of the 
forehead.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), emphysema, and prostate cancer, to 
include as due to tobacco use in service.

3.  Service connection for nicotine dependence.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), emphysema, and prostate cancer 
secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Judith A. Veres, Agent


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1962 to December 
1964.

This appeal is from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO).

The issue of entitlement to a compensable rating for a scar 
of the forehead is deferred pending return of this case from 
the remand appended to this decision.


FINDINGS OF FACT

1.  The veteran did not develop or have increase in severity 
of COPD, emphysema, or prostate cancer in service, nor did 
any of these directly result from smoking tobacco during 
service.

2.  The veteran did not develop nicotine dependence in 
service.

3.  Neither COPD, emphysema, nor prostate cancer is secondary 
to nicotine dependence developed in service.


CONCLUSIONS OF LAW

1.  Neither COPD, emphysema, nor prostate cancer was incurred 
in or aggravated by service, nor can incurrence or 
aggravation of prostate cancer be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).

2.  The veteran did not develop nicotine dependence in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  Neither COPD, emphysema, nor prostate cancer is 
proximately due to or the result of nicotine dependence 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  
But see Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (38 C.F.R. § 3.159(b)(1) invalid because time 
constraints on claimant's submission of information or 
evidence inconsistent with authorizing statute).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  In August 1999 and in February 2002 VA 
provided the veteran with forms to authorize the release of 
information.  Prosecution of the veteran's claim requires no 
other forms.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA notified the veteran 
by letter of February 2002 of the information and evidence 
necessary to substantiate his claim.  Previously, in August 
1999, VA notified the veteran in considerable detail of the 
information and evidence necessary to well ground a claim for 
service connection based on tobacco use in service.  See 
38 U.S.C.A. § 5107(a) (West 1991) (setting forth claimant's 
burden prior to enactment of the VCAA to trigger VA's duty to 
assist in claim development).  The February 2002 letter seen 
in light of the prior notice of the information and evidence 
needed in his claim reveal the veteran was well informed of 
the information and evidence necessary to substantiate his 
claim and of his and VA's relative duties to produce and 
obtain information and evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has obtained his service medical 
records.  VA twice provided the veteran forms with which to 
inform VA of evidence germane to his claim and to authorize 
VA to obtain such evidence.  The veteran has elected to 
submit private medical records and physicians' statements 
directly.  He has not authorized VA to obtain information in 
private custody.  VA has discharged its obligation to assist 
the veteran to obtain documentary evidence.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran has not submitted the evidence necessary 
to trigger VA's duty to examine him or obtain a medical 
opinion in this case.  He has not submitted evidence of the 
existence in service of the diseases for which he now seeks 
compensation.  He has not submitted evidence of a link 
between the claimed conditions and service, as is discussed 
below.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  VA has not failed to obtain 
evidence from any source from which it had authority to seek 
evidence.

II.  Service Connection

The veteran seeks service connection for nicotine dependence; 
for COPD, emphysema, and prostate cancer secondary to 
nicotine dependence, and as due to tobacco use in service.  

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2003).

Additionally, "disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  38 C.F.R. § 3.310(a) (2003).  Service 
connection for this reason is called secondary service 
connection.

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service. See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  In this case, the 
veteran filed his claim in January 1998, and therefore he may 
be entitled to service connection for current disability that 
resulted from in-service tobacco use.  To warrant such 
service connection, the veteran must show that his COPD, 
emphysema, and prostate cancer are related to tobacco use 
during service.  Further, if a veteran can show current 
disability from tobacco use after his separation from 
service, he may show that he became dependent on nicotine 
from tobacco use during service to permit consideration of 
the effects of his tobacco use both during and after his 
military service.

VA's General Counsel has issued precedent opinions regarding 
service connection for diseases claimed as due to smoking 
tobacco, for nicotine dependence as a primary disability, and 
for diseases claimed as secondary to service-connected 
nicotine dependence.

Where a claimant can establish that a 
disease or injury resulting in disability 
or death was a direct result of tobacco 
use during service, e.g., damage done to 
a veteran's lungs by in-service smoking 
gave rise to lung cancer, service 
connection may be established without 
reference to section 3.310(a).  However, 
where the evidence indicates a likelihood 
that a veteran's disabling illness had 
its origin in tobacco use subsequent to 
service, and the veteran developed a 
nicotine dependence during service which 
led to continued tobacco use after 
service, the issue then becomes whether 
the illness may be considered secondary 
to the service-incurred nicotine 
dependence and resulting disability or 
death may be service connected on that 
basis pursuant to section 3.310(a). 

VAOPGCPREC 19-97  1; see also VAOPGCPREC 2-93.

In this case, the service medical records give no indication 
of the presence of COPD, emphysema, or prostate cancer in 
service.  The veteran was sound on entrance, and the record 
is negative for any of those diseases on separation.  There 
is no medical evidence of the existence of any of these 
disorders prior to 1994.  

Private medical records of 1994 to 1999 show the claimed 
disorders.  The veteran had a radical prostatectomy in 1998 
and as of 1999 continued to receive treatment for pulmonary 
diseases.  The veteran has not alleged diagnosis of any of 
his claimed disorders prior to 1994.  An April 2000 statement 
from G. El-Bayoumi, M.D., reported the veteran as her patient 
since 1990; the statement offers no comment about the 
diagnosis or presence of any of the claimed diseases prior to 
that time.

There is no evidence of record that the veteran incurred any 
of the claimed disorders in service.  There were no 
conditions noted in service from which there could be 
subsequent continuity of symptomatology.  Service connection 
on a direct basis is not warranted.  Of the claimed 
disorders, only prostate cancer is subject to a statutory 
presumption of service connection if it is 10 percent 
disabling during the year following separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  Given the lack of a diagnosis or treatment 
in the medical records from separation to July 1994, prostate 
cancer cannot be presumed incurred in service.  



The veteran also claims service connection for nicotine 
dependence and for COPD, emphysema, and prostate cancer 
secondary to nicotine dependence.  He also claims that he 
developed these disorders as a result of his tobacco use in 
service.  

This part of the decision will first address the question of 
whether service connection for these disorders is due to 
tobacco use in service.  The Board must first determine 
whether the COPD, emphysema, or prostate cancer is a direct 
result of tobacco use during service, i.e., whether the 
damage done to his lungs or prostate by smoking during his 
almost 3 years in service was gave rise to any of these 
disorders.  

In support of this claim, the veteran submitted a photograph 
showing a young man dressed in U.S. Army fatigues next to a 
damaged jeep.  He is holding a cigarette.  The veteran 
reports, and the Board accepts that this is a photograph of 
him, and that it is evidence that he smoked in service.  

The evidence also includes Dr. El-Bayoumi's statement.   In 
April 2000, Dr. El-Bayoumi wrote,

I have discussed with [the veteran] his 
medical history and used [sic] of tobacco 
products.  He stated that he started 
using tobacco products 37 years ago while 
serving in the military.  His smoking 
continues [sic] and eventually led to 
nicotine addiction and lung disorders.  
This may have been incurred from years of 
using tobacco products.

The doctor does not connect the diagnoses of nicotine 
addiction, COPD, emphysema, or prostate cancer with the 
veteran's use of tobacco during service.  She reports history 
indicating that the veteran's continued smoking led to 
nicotine addiction and lung disorders.  Prostate cancer is 
never mentioned.  This statement does not establish any of 
the mentioned disorders resulted from the veteran's tobacco 
usage during his service years.  She only indicates that the 
disorders may have been incurred from years of using such 
products.  This opinion does not connect nicotine addiction, 
COPD, emphysema, or prostate cancer to tobacco use during any 
particular time frame.  The use of the word may is 
speculative.  It is a basic principle of adjudication that 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. §3.102 
(2002).  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

In a May 2000 statement in support of his claim, the veteran 
reported his history of tobacco use as follows:

In the fall of 1960, I was told by the 
training staff at [a university] that I 
would no longer be able to run distances 
competitively, so it was in the winter of 
1961 that I began the casual use of 
tobacco in social settings.  Mostly, in 
group situations, I would be offered a 
cigarette and I would smoke it.  
Occasionally I would buy a back of 
cigarettes, but the smoking was 
infrequent and irregular.  At that time, 
I was a student, had no regular job and 
could not afford to buy cigarettes.

After I entered the military in January 
1962, my cigarette use increased.  To 
begin with, this was a new environment 
where cigarette use was encouraged by 
cost, availability and atmosphere.

The veteran further reported his increasing use of cigarettes 
in service and his intermittent, unsuccessful efforts to stop 
smoking over the years after service.  A private outpatient 
treatment record of June 1994 noted the veteran's statement 
that he attempted to quit smoking for one month in 1966.  The 
veteran's statements fail to establish either nicotine 
dependence in service, or that COPD, emphysema, or prostate 
cancer resulted from the veteran's use of tobacco during 
service.  If the veteran means to imply that he was addicted 
to nicotine by 1966, or that his, COPD, emphysema, or 
prostate cancer this assertion were caused by nicotine 
addition, his argument fails as the record does not reflect 
that he is medically trained, and as a lay person, he is not 
competent to render a medical opinion. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992)

The veteran has also submitted a medical article entitled 
"Cigarette Smoking as a Predictor of Death from Prostate 
Cancer in 348,874 Men Screened for the Multiple Risk Factor 
Intervention Trial."  This article is inapposite to the 
veteran's claim.  It reported that among men with prostate 
cancer, there was a statistically measurable increase in 
mortality from prostate cancer among those who smoked.  At 
best, the study found the possibility that smoking might be a 
preventable cause of mortality from prostate cancer.  
Whatever this portends for smokers with prostate cancer, it 
is not evidence that smoking causes prostate cancer.  Even if 
the article did stand for the proposition that smoking causes 
prostate cancer, the generic medical treatise information 
does not specifically address the circumstances in this case.  
Such treatise is merely informative as background information 
relevant to the nature, use and potential effects of smoking.  
It does not, however, constitute a probative medical 
conclusion based on the medical history and findings specific 
to the veteran.  Sacks v. West, 11 Vet. App. 314 (1998); cf. 
Wallin v. West, 11 Vet. App. 509 (1998).  

In short, none of the evidence of record shows the veteran 
developed nicotine dependence in service.  The 1994 report of 
an attempt to quit smoking in 1966, two years after 
separation from service, does not show onset of nicotine 
dependence in service.  It would be pure speculation to find 
that the veteran had nicotine dependence in service because 
he had failed an attempt to quit smoking in 1966.  To 
construe Dr. El-Bayoumi's opinion about the eventual 
development of addiction at an unspecified time as an opinion 
that an addiction as likely as not began during service would 
add a gloss of speculation to the doctor's statement.  Such a 
gloss cannot be added and then, when added, interpreted to 
find the evidence in equipoise regarding a material question 
in this case, whether the veteran developed nicotine 
dependence in service.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
dearth of affirmative evidence that the veteran developed 
nicotine dependence during rather than before or after 
service constitutes a preponderance of evidence against the 
claim.

Whereas the veteran did not develop nicotine dependence 
during service, entitlement to service connection cannot be 
predicated on COPD, emphysema, or prostate cancer being 
disability proximately due to or the result of a service-
connected disease or injury whether caused or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995) (§ 3.310(a) 
authorizes secondary service connection for disability 
resulting from aggravation of a condition by a service-
connected disease or injury although the service-connected 
condition did not cause the condition it aggravated).  The 
claim for secondary service connection without legal basis 
and must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to service connection for COPD, emphysema, and 
prostate cancer, to include as due to tobacco use in service, 
is denied.

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for COPD, emphysema, and 
prostate cancer as secondary to nicotine dependence is 
denied.


REMAND

The veteran is service-connected for a scar on his forehead.  
It is rated as a slightly disfiguring scar of the head, face, 
or neck.  The noncompensable rating apparently was affected 
without any examination or photograph of the scar.  The Board 
cannot evaluate the scar on the current record.

During pendency of the veteran's appeal, VA amended the 
rating criteria for scars.  Compare 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002) with 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).  On readjudication, VA must 
determine whether the new rating criteria more benefit the 
veteran than the old.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991), but see Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003) (Overruling Karnas as it applies to VCAA).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of the scar on his forhead.  
The examination report must provide 
information sufficient to apply 
Diagnostic Code 7800 as it was before and 
after the amendment of July 31, 2002.

2.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

3.  Readjudicate the claim at issue.  If 
it is not allowed in full, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



